Citation Nr: 0310528	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a fungus disease of the 
lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to June 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 decision by the RO in Columbia, 
South Carolina which, in pertinent part, denied service 
connection for a fungus disease of the lungs.  In February 
1999 and November 2000, the Board remanded the case to the RO 
for further evidentiary development.  The case was 
subsequently returned to the Board.


REMAND

A personal hearing was held before a Veterans Law Judge in 
December 1998.  Unfortunately, this judge is no longer at the 
Board.  The veteran was advised of this fact, and was asked 
if she wanted another hearing before the veterans law judge 
who will decide her appeal.  By a statement dated in May 
2003, the veteran indicated that she wanted another Board 
hearing, specifically a videoconference hearing.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002). 

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




